 In the Matter of EDISON GENERAL ELECTRIC APPLIANCE COMPANY,INC.andINTERNATIONAL ASSOCIATION OF, MACHINISTS, DIE & TOOLMAKERS LOCAL 113 OF DISTRICT No. 8Case No. B-5393.-Decided June. 10, 1943Messrs.R.W: StoneandM. R. Zelder,of Chicago,Ill., for theCompany..Messrs. J. W. Ramtsey'arid B. H. Skidmore,of Chicago,'Ill., for theUnion.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon, a petition duly, filed by International Association of Machin-ists,Die & Tool Makers Local 113 of District No. 8, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Edison General ElectricAppliance Company, Inc., Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Leon A. Rosell, Trial Exam-iner.Said hearing was held at Chicago, Illinois, on May 20, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and 'are hereby affirmed.On May 28, 1943, the Company fileda brief which the Board has, considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, an Illinois corporation,operates one plant in Chi-cago, Illinois, and two plants in Cicero, Illinois, where it is engagedin the manufacture and sale of munitions and cooking equipment forthe armedservices.These plants are known as theTaylorStreet,Cicero, and Ordnance plants and are within a mile's distance from50 N. L.R. B., No. 57.387 DECISIONS OF, NATIONAL LABOR RELATIONS BOARDone another.The Company annually purchases raw materials havinga value in excess of $1,000,000, of which 25 percent is obtained fromother States; its annual sales exceed $1,000,000,, of which 75 percentis shipped to other States.The Company admits that it is engagedin commerce within the meaning of the. Natiolial Labor Relations Act.II. THE-ORGANIZATION INVOLVEDInternational Association of Machinists, Die & Tool Makers Local113, of District No. 8, is a'labor organization admitting; to-membershipthe toolroom employees of the Company.III. THE-QUESTION CONCERNING REPRESENTATIONthe exclusive bargaining representative; of the toolroom employeesbecause it doubts that the Union represents a majority of theseemployees.A statement of the Regional Director, 'i`ntroduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting, commerce has arisen, concerningthe representation of employees of the, Company;;',-within the: mean=IV. THE APPROPRIATE UNITThe Union claims that the appropriate unit should include alltoolroom employees of the Company's three plants, in 'Chicago - andCicero,with the exception of clerical and salaried employees .andsupervisors having the right to hire and discharge. ,While in generalagr'eement' with, this proposed unit, the Company' would exclude there-plates;. five tool crib attendants, three oilers; and,six: janitors:The, general wor-k performed in the toolroom consists, of makingtools, dies, gauges, and other. precision work., : The employees pei=,forming these operations include tool and- die workers, apprentices,six operators producing tool bits and hot plates, and other machinists.They are skilled employees with a general wage level higher thanthat of the main body of production,and maintenance workers andtheir interests are substantially different from those of the oilers,janitors, 'and. crib. attendants. 'We will therefore: exclude -the oilers,janitors arid, crib iattendants from the unit-.2 '- ' .-'' -1The Regional Director reported that a check of the Union's dues records against theCompany's pay roll dated April 15, 1942,containing the names of 116'Persons within thealleged appropriate unit, disclosed that 72 employees-were members in good'standing ofthis Union2 The Union and the Company agreed to include in the unit three supervisors and'toneassistant foremanThese four employees take charge of the toolrooms in the foremen's tEDISON GENERAL ELECTRIC APPLIANCE COMPANY, INC.389We find that the toolroom employees of the Company's three plantsin Chicago, and Cicero, Illinois, including tool and die workers, ap,prentices, operators producing tool bits and hot plates, and othermachinists, but excluding clerical and salaried employees, and super-visors having the right to hire and discharge or to recommend suchaction; constitute a unit appropriate `for' the purposes of collective-1ai-gaming"within the meaning, of Section '9 _(b) `of'the `Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct, that the question concerning representation whichhas arisen be resolved` by aii' election` by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period, inu-nediately, preceding the; date of the, Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONByyirtiie, of and ,pu1zs1 ant to the,power vested iii the National Labor,DIRECTED that, as part.of. the investigation to ascertain. representa-tives for the ,purposes of collective bargaining,, -with, Edison, GeneralElectric :Appliance =Company, Inc.,, Chicago, Illinois, an. election bytion and supervision of the Regional Director : for the ThirteentlrRegion, acting In thisrinatter, as,agent'for the NationallLabor,Rela-tions Board, and, subject to Article-III,, Section 10, of said.Rules and,Section'-IV, above, who were employed during the pay-roll 'periodimmediately preceding-the,date of this-Direction; including employeeswho did not work during said pay-roll period because they were illthe armed forces of, the United .States.,who present, themselves in per-son at, the polls, but_ excluding those, employees' who have since quitor been discharged -for cause,-to determine -whether or not they desireto be represented by 'International, Association of Machinists, Die &absence, receivehigher rate'of pay than the otheremployees,giveinstiuctions, andperform some constructionworkAlthough they do not have the power to` hire and dis-charge,it is not clear fromthe record whether theyrecommend such actionWe'shallexclude them from the unit if they do so.,536105-44-vol 50--26